Citation Nr: 1137686	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1967 to June 1971 and in the Marine Corps from June 1974 to January 1976.  

This matter is on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2009.  A transcript of the hearing is of record.  He was also scheduled to testify before a Veteran's Law Judge at the Board in March 2010, but failed to appear.  In August 2010, he again stated this desire to testify at a hearing before the Board.  However, the Veteran's Law Judge who was scheduled to hear his testimony has determined that good cause has not been shown as to why he failed to appear at his originally scheduled hearing.  

VA regulations state that, when a Veteran fails to appear for a scheduled hearing before the Board, no further request for a hearing will be granted in the same appeal unless failure to appear was with good cause.  38 C.F.R. § 20.704(d) (2011).  As good cause has not been shown, VA's duty to afford the Veteran a hearing has been met, and the claim will be considered on the remaining evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was also previously remanded by the Board in June 2010 and, for the reasons stated below, is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board determines that further development is necessary before the merits of the claim may be addressed.

As was noted briefly above, this claim was previously remanded by the Board in June 2010.  At that time, it observed that the Veteran had submitted a Notice of Disagreement (NOD) with the initial rating he received for his now service-connected PTSD.  The matter was returned to the RO for the purpose of issuing a Statement of the Case (SOC) on the increased rating issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   At the same time, the Board determined that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) was inextricably intertwined with the Veteran's PTSD claim, and deferred adjudication on that issue until all development was complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In response to the Board's instructions, an SOC was sent to the Veteran in August 2010 that denied entitlement to a rating in excess of 30 percent for PTSD.  The Veteran submitted a timely Form VA-9 shortly thereafter, and this issue is now properly before the Board.  The RO also sent a Supplemental Statement of the Case (SSOC) to the Veteran in January 2011 that denied entitlement to TDIU.  

However, the evidentiary development that was also conducted since the Board's June 2010 Remand is inadequate and, unfortunately, additional development is now required.  First, while the most recent SOC addressing entitlement to an increased rating for PTSD was issued in August 2010, the Veteran underwent a new psychiatric VA examination two months later in October 2010, and no SSOC was issued subsequent to that examination.  A January 2011 SSOC only addressed the claim for a TDIU.  
None of the Veteran's submitted statements since that time have indicated that he wishes to waive his right to RO review of this evidence.  On the contrary, in a statement received in March 2011, he expressly stated that the RO/AMC had erred by failing to consider the October 2011 examination findings with respect to his increased rating claim.  The Board interprets this statement as one expressing the Veteran's desire to have the RO/AMC to consider the October 2011 examination report in the first instance.  As such, the Veteran would be prejudiced by now adjudicating the claim without initial consideration by the RO.   See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2009); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

In addition to the above, the Board finds that the Veteran's October 2010 VA psychiatric examination was not properly considered by the RO in the context of his TDIU claim.  Specifically, in the January 2011 SSOC, which is the only adjudicative document that has addressed entitlement to TDIU since the Board's last Remand, the RO discussed only the impact of the Veteran's service-connected hypertension on his employability.  There is no mention of the impact of his psychiatric disabilities on his employability, even though these psychiatric symptoms appear to be at least as substantial.   Therefore, a new SSOC is necessary to also discuss the impact of his service-connected PTSD on his employability.

Reference is also made to the Veteran's report of receiving ongoing psychiatric treatment through the VA Medical Centers in Bay Pines, Charleston, and Washington.  Indeed, in a June 2011 letter, a VA clinical psychologist indicated that the Veteran has entered a substance abuse treatment program at the Bay Pines VAMC.   The Veteran asked that VA obtain and consider his complete record for his treatment for PTSD.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

In addition to the above, a new VA examination is required in order to evaluate the severity of the Veteran's service-connected PTSD.  While the Veteran underwent such a VA examination in October 2010, it is noted at the outset that the examiner did not review the claims file.  Certainly, the examiner's failure to review the claims file does not render the examination inadequate per se, especially where, as here, it is the current severity of the disability that is important.  See, e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).   However, the evidence in this appeal indicates an unusually complex disability picture, and a medical professional's analysis, with a full understanding of the Veteran's past psychiatric history is required in order to properly adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Specifically, the Veteran has displayed a widely divergent range of psychiatric symptoms.  While he is homeless, unemployed, antisocial and often defensive, he has also consistently exhibited normal speech and has generally been cooperative with examiners.  The divergence in presented symptoms is most starkly displayed in his Global Assessment of Functioning (GAF) scores, which have been as high as 70 (in November 2007) and as low as 33 (in November 2006).  A new VA examination is required to more accurately assess the Veteran's psychiatric disability picture, and specifically a discussion as to his specific disorders, the associated symptoms and which of these symptoms are related to his service-connected PTSD.  

Finally, in conjunction with this development, the RO should again acquire all the necessary evidence in order to consider the extent to which the Veteran's service-connected disabilities affect his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the Veteran's treatment records from the VA Medical Centers in Bay Pines, Florida and Charleston, South Carolina since January 2003.  If the Veteran has undergone any private mental health treatment since 2005, RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and extent of his PTSD. The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

The examiner should identify all current manifestations of the Veteran's PTSD. Additionally, the examiner is also asked to provide an opinion as to which of his symptoms are related to his service-connected PTSD, and which symptoms are related to nonservice-connected psychiatric disorders or substance abuse problems.  As part of this analysis, it would be most helpful if the examiner were to discuss the findings of prior evaluations, to include but not limited to:
a) A VA evaluation in December 2004 which described a number of the underlying stressors for his diagnosis.
b) A May 2006 VA examination that noted the Veteran's difficulty in trusting others which "may not be wholly due to trauma," and where the examining physician diagnosed cocaine and marijuana dependence rather than a psychiatric disorder.

c) A November 2006 evaluation where he was diagnosed with combat related PTSD and complained of intrusive flashbacks.
d) A November 2007 VA examination which questioned his diagnosis of PTSD.
e) An October 2010 VA examination where the VA examiner determined that the Veteran did not meet the requirements of a diagnosis for PTSD.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

If the examiner determines that the GAF score is impacted by psychiatric disorders other than PTSD, a GAF score that is due solely to the Veteran's PTSD symptoms should be provided. 

3.  Schedule the Veteran with an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished. 

The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.
Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

All opinions provided must include an explanation of the bases for the opinion. If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

4. After the above development has been completed, the AMC must then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

(CONTINUED NEXT PAGE)

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)

